NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 22-10004

                Plaintiff-Appellee,             D.C. No. 1:14-cr-00688-HG-1

 v.
                                                MEMORANDUM*
LUKE WARNER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Helen W. Gillmor, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Luke Warner appeals pro se from the district court’s orders denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and various

supplemental motions. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Warner first contends that the district court erred in denying his motion for

compassionate release. Warner has not shown, however, that the district court

abused its discretion. See United States v. Aruda, 993 F.3d 797, 799 (9th Cir.

2021). The court properly treated U.S.S.G. § 1B1.13 as advisory. See Aruda, 993

F.3d 802. Moreover, it fully considered Warner’s circumstances and arguments

and did not rely only any clearly erroneous facts. It did not abuse its discretion in

concluding that (1) Warner lacked extraordinary and compelling reasons for

release in light of his vaccination status and prior recovery from COVID-19, and

the Bureau of Prisons’ ability to provide adequate care for his medical conditions,

and (2) the 18 U.S.C. § 3553(a) factors did not support release given the

seriousness of Warner’s offense, his criminal history, and his failure to self-

surrender after sentencing. See United States v. Robertson, 895 F.3d 1206, 1213

(9th Cir. 2018) (district court abuses its discretion only if its decision is illogical,

implausible, or without support in the record).

       Warner next challenges the district court’s orders denying numerous motions

related to his motion for compassionate release. We find no error in the sequence

or timing of the court’s orders. Moreover, the district court did not abuse its

discretion in denying Warner’s motions for recusal, see United States v.

Hernandez, 109 F.3d 1450, 1453-54 (9th Cir. 1997), or Warner’s related motions

for reconsideration, see United States v. Tapia-Marquez, 361 F.3d 535, 537 (9th


                                            2                                      22-10004
Cir. 2004). Warner’s remaining challenges to the court’s orders denying his

numerous supplemental motions are without merit.

      Warner’s pending motions before this court are granted insofar as Warner

asks this court to consider all relevant authority and filings before the district court.

All other pending motions are denied.

      AFFIRMED.




                                           3                                     22-10004